Case 5:19-cv-05422-SVK Document 1-12 Filed 08/28/19 Page 1 of 2

EXHIBIT K
 

©8 (7) President Donald Trump Ho! ™ RM G) YouTube wok a a x

& - CP @ BtosyAvewyoutubecomAvatch v=

OL
Nw

GE GPYorlube "Search — —_ oe Q a @ @ @

 

 

The Short-E Show
sharteshow@gmail.com

 - : oo : 8

©

8

My channel

Paid memberships

YouTube Studio {beta}

Switch account =

Sign out

 

led 08/28/19 Page 2

 

Dark therne: Off >
Language: English 2
Settings

Help

Send feedback

The Short-E Shaw 22 ait
Request retraction

z a Berne Steike expires: Jan 17, 2019

ee ; a Oe ae Counter notification awaiting review

RU cord ee E . . Meliza BRE at
i further checked and it appears that you
won the counter notification for this video
1XnSIK RY, Fil have te consult this to our
internal team.

The Shart-E Show BAZAN §
usuaily it allows claimant 16 business days ©
to respond or the video be se-instated

but this has not happened.

 

19-cv-05422-SVK Document 1-12 F

 

 

Show all | x

eCase 5

 

Fd) sam Ed

 
